Order entered October 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00538-CV

                             GWENDOLYN BYARS, Appellant

                                               V.

                             MANUEL H. ORNELAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01578-E

                                           ORDER
       Before the Court is appellant’s October 8, 2018 second motion for an extension of time to

file a jurisdictional letter brief. We GRANT the motion and extend the time to Monday, October

29, 2018. We caution appellant that no further extension will be granted.


                                                      /s/   ADA BROWN
                                                            JUSTICE